[Cite as Licking Cty. Dog Warden v. Sendykar, 2019-Ohio-5187.]


                                      COURT OF APPEALS
                                    LICKING COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


 LICKING COUNTY DOG WARDEN                           :    JUDGES:
                                                     :
                                                     :    Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                           :    Hon. Craig R. Baldwin, J.
                                                     :    Hon. Earle E. Wise, Jr., J.
 -vs-                                                :
                                                     :    Case No. 2019 CA 00021
                                                     :
 JAMES SENDYKAR                                      :
                                                     :
                                                     :
        Defendant-Appellant                          :    OPINION


CHARACTER OF PROCEEDING:                                 Appeal from the Licking County
                                                         Municipal Court, Case No. 19 CVH
                                                         00495



JUDGMENT:                                                AFFIRMED




DATE OF JUDGMENT ENTRY:                                  December 10, 2019




APPEARANCES:

 For Plaintiff-Appellee:                                  For Defendant-Appellant:

 WILLIAM C. HAYES                                         CHRIS BRIGDON
 LICKING COUNTY PROSECUTOR                                123 Stirling Way
                                                          Etna, OH 43062
 CAROLYN J. CARNES
 20 S. Second St., 4th Floor
 Newark, OH 43055
Licking County, Case No. 2019 CA 00021                                                 2


Delaney, J.

      {¶1} Defendant-Appellant James Sendykar appeals the April 1, 2019 judgment

entry of the Licking County Municipal Court. Plaintiff-Appellee is the Licking County Dog

Warden.

                        FACTS AND PROCEDURAL HISTORY

      {¶2} On February 10, 2019, Defendant-Appellant James Sendykar was issued a

Notice of Dog Designation Status by Plaintiff-Appellee Licking County Dog Warden, which

designated Sendykar’s dog as dangerous. Sendykar appealed the designation to the

Licking County Municipal Court and a bench trial was held on April 1, 2019. The following

evidence was adduced at the bench trial.

      {¶3} On February 6, 2019, Joseph Carson, while employed by FedEx, delivered

a package to a residence in Hebron, Ohio. The package was addressed to Carrie

Sendykar, wife of Defendant-Appellant James Sendykar. This was the first time Carson

had delivered a package to this residence. To deliver the package to the residence,

Carson backed the FedEx truck half-way up the driveway, using his rear-view camera to

guide him, instead of his side mirrors. On the property near the driveway, Sendykar had

posted a sign that read, “DOG ON PREMISES CAUTION INVISIBLE DOG FENCE

UPS/FEDEX DROP OFF →.” The arrow on the sign pointed to the ground. The

photograph of the sign was admitted as evidence. Carson testified he did not see the sign

as he backed into the driveway.

      {¶4} Carson parked the truck in the driveway, picked up the package to be

delivered, and opened the back door of the truck. When he opened the back door of the

truck, Carson saw a dog on the property of the residence. The dog, named Garth,
Licking County, Case No. 2019 CA 00021                                                   3


belonged to Sendykar. Carson exited the truck, took six steps, and looked down at the

package in his hand to scan the package. As he was scanning the package, Garth bit

Carson on the front of his left thigh. Simultaneously, the package scanner showed “dog

bite” because a dog had previously injured another FedEx employee at that address.

       {¶5} After Garth bit Carson, Carson called his manager who instructed Carson

to go to an urgent care facility. Carson put the package back on the truck. Carson’s leg

wound was treated at the urgent care facility. It did not require stitches. Carson, who had

experience with dogs, testified the wound was a dog bite, not a dog scratch. A photograph

of Carson’s wound at the time of the incident was introduced as evidence. It showed two

wounds, close together. The skin was broken and bloodied.

       {¶6} Carson contacted the Licking County Dog Warden to report the incident and

Licking County Deputy Dog Warden Tyler Moore made contact with Carson at the urgent

care facility. Deputy Moore took Carson’s information and then drove to the residence to

speak with Sendykar. Deputy Moore had previous knowledge of Garth stemming from an

alleged dog bite that occurred to a FedEx driver on October 3, 2018. When Deputy Moore

arrived at the residence, he observed Garth come out of the garage from a partially open

garage door. The residence’s property had an invisible fence. Deputy Moore stayed in his

truck because Garth was barking and growling. Deputy Moore called Sendykar, who said

he was out of town and his wife, Carrie Sendykar was not at home. Sendykar’s son was

at home and Sendykar contacted his son to tell him to come out and secure Garth. Deputy

Moore told Sendykar’s son about the incident and issued a quarantine notice.

       {¶7} At trial, Sendykar testified that Garth was a not a dangerous dog. He had

never observed Garth being aggressive and he was gentle around children. He argued
Licking County, Case No. 2019 CA 00021                                                   4


the wound suffered by Carson was a scratch from Garth’s claws, not a bite. Sendykar

contended the incident would not have happened if Carson had obeyed the sign Sendykar

posted cautioning delivery persons about the presence of a dog on the property and

where to drop off packages. Sendykar testified the sign was clearly visible to a vehicle in

the residence’s driveway. Sendykar argued they were not expecting a package to be

delivered at the time of the incident.

       {¶8} At the conclusion of the bench trial, the trial court found the Licking County

Dog Warden met its burden to demonstrate Garth was a dangerous dog as defined by

R.C. 955.11. It stated the direct and uncontroverted evidence showed Garth bit Carson

and did so without provocation. The trial court memorialized its verdict by judgment entry

filed on April 1, 2019.

       {¶9} It is from this judgment entry that Sendykar now appeals.

                                ASSIGNMENT OF ERROR

       {¶10} Sendykar raises one Assignment of Error:

       {¶11} “THE DESIGNATION OF APPELLANT’S DOG AS A ‘DANGEROUS DOG’

PER OHIO REVISED CODE §955.11(1) WAS IN ERROR. THE STATE’S RELIANCE

UPON TESTIMONY AND THE STATE’S EXHIBITS 4 AND 5 COULD NOT HAVE

CONVINCED A REASONABLE MIND OF GUILT BY CLEAR AND CONVINCING

EVIDENCE; AND AFTER DRAWING REASONABLE INFERENCES, THE FINDING AS

A DANGEROUS DOG WAS AGAINST THE MANIFEST WEIGHT OF EVIDENCE.”

                                         ANALYSIS

       {¶12} In his sole Assignment of Error, Sendykar contends the designation of Garth

as a dangerous dog was against the manifest weight of the evidence. We disagree.
Licking County, Case No. 2019 CA 00021                                                       5


                             Definition of a Dangerous Dog

       {¶13} R.C. 955.11(A) defines a “dangerous dog” as,

       (1)(a) “Dangerous dog” means a dog that, without provocation, and subject

       to division (A)(1)(b) of this section, has done any of the following:

       (i) Caused injury, other than killing or serious injury, to any person;

       (ii) Killed another dog;

       (iii) Been the subject of a third or subsequent violation of division (C) of

       section 955.22 of the Revised Code.

R.C. 955.11(A)(1)(b) states a dangerous dog “* * * does not include a police dog that has

caused injury, other than killing or serious injury, to any person or has killed another dog

while the police dog is being used to assist one or more law enforcement officers in the

performance of their official duties.”

       {¶14} An owner of a “dangerous dog” must comply with certain requirements

found in R.C. 955.11, R.C. 955.22, and R.C. 955.54, which set forth, inter alia, procedures

relating to confining, tethering, registering, and neutering the dog, transferring ownership

of the dog, and obtaining liability insurance. Spurrier v. Lake Cty. Dog Warden, 11th Dist.

Lake No. 2018-L-026, 2018-Ohio-4663, 2018 WL 6041069, ¶ 3. A dog owner who

disagrees with the designation of their dog as “dangerous” may request a hearing with

the municipal or county court that has territorial jurisdiction over the owner. Id. citing R.C.

955.222(C). At the hearing, the person who designated the dog a “dangerous dog” has

the burden of proving, by clear and convincing evidence, that the dog is “dangerous.” Id.

       {¶15} The bulk of Sendykar’s appellate brief argues the evidence shows that

Carson was a trespasser to Sendykar’s property when Garth injured Carson. Sendykar
Licking County, Case No. 2019 CA 00021                                                   6


posted a sign on his property warning of the dog’s presence and the location where

packages were to be dropped off. Carson parked his truck in Sendykar’s driveway and

walked on Sendykar’s property beyond the location marked in the sign. Sendykar

contends that because Carson was a trespasser, Garth cannot be designated as a

dangerous dog. Under R.C. 955.11(A)(6)(a), a “vicious dog” is defined as “a dog, that

without provocation and subject to division (A)(6)(b) of this section, has killed or caused

serious injury to any person.” A “vicious dog” does not include “[a] dog that has killed or

caused serious injury to any person while that person was committing or attempting to

commit a trespass or other criminal offense on the property of the owner, keeper, or

harborer of the dog.” R.C. 955.11(A)(6)(b)(ii). In this case, the Licking County Dog

Warden designated Garth as a “dangerous dog,” not a “vicious dog,” as defined by R.C.

955.11(A); therefore, whether Carson was a trespasser to the property when he was

injured by Garth was not relevant to trial court’s determination of whether the Licking

County Dog Warden established Garth was a “dangerous dog.”

       {¶16} Sendykar further relies upon R.C. 955.28(B) to argue he is not liable to

Carson because Carson was a trespasser. R.C. 955.28(B) states,

       The owner, keeper, or harborer of a dog is liable in damages for any injury,

       death, or loss to person or property that is caused by the dog, unless the

       injury, death, or loss was caused to the person or property of an individual

       who, at the time, was committing or attempting to commit criminal trespass

       or another criminal offense other than a minor misdemeanor on the property

       of the owner, keeper, or harborer, or was committing or attempting to

       commit a criminal offense other than a minor misdemeanor against any
Licking County, Case No. 2019 CA 00021                                                  7


      person, or was teasing, tormenting, or abusing the dog on the owner's,

      keeper's, or harborer's property. Additionally, the owner, keeper, or

      harborer of a dog is liable in damages for any injury, death, or loss to person

      or property that is caused by the dog if the injury, death, or loss was caused

      to the person or property of an individual who, at the time of the injury,

      death, or loss, was on the property of the owner, keeper, or harborer solely

      for the purpose of engaging in door-to-door sales or other solicitations

      regardless of whether the individual was in compliance with any

      requirement to obtain a permit or license to engage in door-to-door sales or

      other solicitations established by the political subdivision in which the

      property of the owner, keeper, or harborer is located, provided that the

      person was not committing a criminal offense other than a minor

      misdemeanor or was not teasing, tormenting, or abusing the dog.

R.C. 955.28 provides a statutory cause of action for injuries sustained as a result of

another person’s dog. Graham v. Shamrock Stables, 2014-Ohio-3977, 19 N.E.3d 578, ¶

8 (9th Dist.). The statute has no application in this matter for the designation of a

dangerous dog by the Licking County Dog Warden.

                                  Standard of Review

      {¶17} This Court has previously held that because R.C. 955.11(A)(1)(a)

essentially calls for a de novo hearing by a municipal court or county court upon request

by a dog owner, the appellate court's standard of review on a manifest weight challenge

in the present context is the same as in a civil case. Spangler v. Stark Cty. Dog Warden,

2013-Ohio-4774, 999 N.E.2d 1247, ¶ 18 (5th Dist.). In Eastley v. Volkman, 132 Ohio St.3d
Licking County, Case No. 2019 CA 00021                                                        8


328, 2012-Ohio-2179, 972 N.E.2d 517, the Ohio Supreme Court clarified the standard of

review appellate courts should apply when assessing the manifest weight of the evidence

in a civil case. The Ohio Supreme Court held the standard of review for manifest weight

of the evidence for criminal cases stated in State v. Thompkins, 78 Ohio St. 3d 380, 678
N.E.2d 541 (1997), is also applicable in civil cases. Eastley v. Volkman, 132 Ohio St. 3d
328, 2012-Ohio-2179, 972 N.E.2d 517. A reviewing court is to examine the entire record

and determine “whether in resolving conflicts in the evidence, the finder of fact clearly lost

its way and created such a manifest miscarriage of justice that the judgment must be

reversed and a new trial ordered.” Id.; see also Sheet Metal Workers Local Union No. 33

v. Sutton, 5th Dist. Stark No. 2011 CA 00262, 2012-Ohio-3549. “In a civil case, in which

the burden of persuasion is only by a preponderance of the evidence, rather than beyond

a reasonable doubt, evidence must still exist on each element (sufficiency) and the

evidence on each element must satisfy the burden of persuasion (weight).” Eastley v.

Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, 972 N.E.2d 517.

       {¶18} As an appellate court, we are not fact finders; we neither weigh the evidence

nor judge the credibility of witnesses. Markel v. Wright, 5th Dist. Coshocton No.

2013CA0004, 2013-Ohio-5274. Further, “an appellate court should not substitute its

judgment for that of the trial court when there exists * * * competent and credible evidence

supporting the findings of fact and conclusion of law.” Seasons Coal Co. v. Cleveland, 10
Ohio St. 3d 77, 80, 461 N.E.2d 1273 (1984). The underlying rationale for giving deference

to the findings of the trial court rests with the knowledge that the trial judge is best able to

view the witnesses and observe their demeanor, gestures, and voice inflections, and use

these observations in weighing the credibility of the proffered testimony. Id. Accordingly,
Licking County, Case No. 2019 CA 00021                                                      9


a trial court may believe all, part, or none of the testimony of any witness who appears

before it. Rogers v. Hill, 124 Ohio App. 3d 468, 706 N.E.2d 438 (4th Dist. 1998).

       {¶19} The Ohio Supreme Court has defined “clear and convincing evidence” as

“[t]he measure or degree of proof that will produce in the mind of the trier of fact a firm

belief or conviction as to the allegations sought to be established. It is intermediate, being

more than a mere preponderance, but not to the extent of such certainty as required

beyond a reasonable doubt as in criminal cases. It does not mean clear and unequivocal.”

Spangler v. Stark Cty. Dog Warden, 2013-Ohio-4774, 999 N.E.2d 1247, ¶ 17 (5th Dist.)

citing In re Estate of Haynes, 25 Ohio St. 3d 101, 103–104, 495 N.E.2d 23 (1986).

                           Determination of a Dangerous Dog

       {¶20} In this case, we do not find the trial court lost its way or created a manifest

miscarriage of justice in affirming the designation by the Licking County Dog Warden that

Garth was a dangerous dog. R.C. 955.11(A)(1)(a)(i) states that a dangerous dog is a dog

that causes an injury to any person without provocation. R.C. 955.11(A)(7) defines

“without provocation” as a dog that “was not teased, tormented, or abused by a person,

or that the dog was not coming to the aid or the defense of a person who was not engaged

in illegal or criminal activity and who was not using the dog as a means of carrying out

such activity.” There is no dispute of fact that on February 6, 2019, Garth injured Carson.

Carson testified Garth bit him on the left thigh. The photograph presented at trial showed

two wounds on Carson’s thigh; the skin was broken and bloodied. The next element is

whether Garth was provoked when he injured Carson. There was no evidence presented

at the bench trial that Garth was teased, tormented, or abused at the time Garth injured

Carson, nor was there evidence presented that Garth was coming to the aid or defense
Licking County, Case No. 2019 CA 00021                                            10


of Sendykar or a member of his family at the time Garth injured Carson. The evidence

showed that no one was home when Carson delivered the package to the residence.

       {¶21} Garth’s designation as a dangerous dog under R.C. 955.11(A)(1)(a)(i) was

not against the manifest weight of the evidence.

       {¶22} Sendykar’s sole Assignment of Error is overruled.

                                    CONCLUSION

       {¶23} The judgment of the Licking County Municipal Court is affirmed.

By: Delaney, J.,

Baldwin, P.J. and

Wise, Earle, J., concur.